                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA


PERRY CLINE, on behalf of himself
and all others similarly situated,
                       Plaintiff,

                                                     Civil Action No. 6:17-cv-313-JAG


SUNOCO,INC.(R&M),and,
SUNOCO PARTNERS MARKETING
& TERMINALS, L.P.,
                       Defendants.


                                            OPINION


       Perry Cline owns a royalty interest in oil wells in Oklahoma. The defendants, Sunoco,

Inc.(R&M), and Sunoco Partners Marketing & Terminals, L.P. ("Sunoco"), purchase oil from

the wells, which they then sell. Sunoco pays interest owners, including Cline, proceeds from the

oil it purchases and sells. Oklahoma's Production Revenue Standards Act ("PRSA") governs

when Sunoco must pay those proceeds and imposes statutory interest for paying the proceeds

late. See Okla. Stat. tit. 52, § 570, et seq. Cline has sued Sunoco for failing to pay the statutory

interest on late payments it made on oil proceeds. Cline also seeks to maintain a class action on

behalf of well owners who did not receive their production proceeds on time and did not receive

statutory interest with those payments. He seeks money damages for violating the PRSA,

damages for fraud, punitive damages, an accounting, and other equitable relief.

       After Cline filed this lawsuit, Sunoco investigated the claim and tendered to Cline the

statutory interest Sunoco believes it owed him. Cline has not cashed the check Sunoco sent him

for the interest. Sunoco now moves to dismiss this action, arguing that the Court lacks subject

matter jurisdiction because the tender of payment has mooted Cline's claim.
